UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 18-1807


DAVID ABIODUN K.G.B. ONAFEKO,

              Plaintiff - Appellant,

         v.

GOVERNMENT OF THE UNITED KINGDOM OF GREAT BRITAIN AND
NORTHERN IRELAND; MINISTRY OF JUSTICE, UNITED KINGDOM;
CROWN PROSECUTION SERVICE, UNITED KINGDOM; FEDERAL
REPUBLIC OF NIGERIA; DIRECTOR OF PROSECUTIONS, NIGERIA;
DAVID OLANIYI OYEDEPO; FAITH TABERNACLE, OTA; WINNERS
CHAPEL,

              Defendants - Appellees.



                                No. 18-1863


DAVID ABIODUN K.G.B. ONAFEKO,

              Plaintiff - Appellant,

         v.

GOVERNMENT OF THE UNITED KINGDOM OF GREAT BRITAIN AND
NORTHERN IRELAND; MINISTRY OF JUSTICE, UNITED KINGDOM;
CROWN PROSECUTION SERVICE, UNITED KINGDOM; FEDERAL
REPUBLIC OF NIGERIA; DIRECTOR OF PROSECUTIONS, NIGERIA;
DAVID OLANIYI OYEDEPO; FAITH TABERNACLE, OTA; WINNERS
CHAPEL,

              Defendants - Appellees.
Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00848-LMB-MSN)


Submitted: November 13, 2018                                Decided: November 30, 2018


Before FLOYD and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Abiodun K.G.B. Onafeko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, David Obiodun K.G.B. Onafeko appeals the district

court’s orders dismissing his complaint * and denying his Fed. R. Civ. P. 59(e) motion.

We have reviewed the record and find no reversible error in the district court’s dismissal

of the religious organization defendants for lack of diversity jurisdiction under 28 U.S.C.

§ 1332 (2012), or in the district court’s denial of Onafeko’s Rule 59(e) motion.

Accordingly, we affirm this portion of the appeal for the reasons stated by the district

court. Onafeko v. Gov’t of U.K., No. 1:18-cv-00848-LMB-MSN (E.D. Va. July 10, 2018;

July 17, 2018).

       The district court properly dismissed Onafeko’s claims against the government

entity defendants for lack of subject matter jurisdiction. Although the district court held

that it lacked diversity jurisdiction, we conclude that the district court lacked jurisdiction

under the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1330(a) (2012),

28 U.S.C.A. §§ 1602-1607 (West 2006 & Supp. 2018); see Argentine Rep. v. Amerada

Hess Shipping Corp., 488 U.S. 428, 434-39 (1989) (“[T]he FSIA [is] the sole basis for

obtaining jurisdiction over a foreign state in our courts.”). We therefore affirm the

district court’s dismissal of the government entity defendants for lack of subject matter

jurisdiction under the FSIA.


       *
         Although the district court dismissed the complaint without prejudice, we have
jurisdiction over the appeal because it is clear that further amendment to the complaint
would not cure the jurisdictional defect identified by the district court. See Goode v.
Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 628 (4th Cir. 2015).


                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4